DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, according to the original disclosure of the present Application under examination, for the method or process of producing the PCD body, there are two distinct and separate segments of polycrystalline diamond body, one of which had been leached out of solvent metal catalyst and a mask or passivation 
However, claim 1 does not clearly describe this process. In claim 1, the PCD body, is recited to have two regions, but the claim is a method claim, and based on most of the remaining language of the claim, said claim recites a process/method. Therefore, during the first steps of the process, the PCD body does not have two regions; the recitation of "the PCD body containing a thermally stable region and a porous region" implies that the two regions are attached especially since the claim does not recite that a thermally stable PCD or polycrystalline body is placed adjacent or near to another PCD or polycrystalline diamond body having at least some of its catalyst been removed.
Furthermore, toward the end of the claimed language, it is recited that a controlled temperature cycle is employed in such a manner as to allow sufficient or a certain amount of the mask or passivation medium or its precursor to be introduced proximate or into the thermally stable region prior to at least one infiltrant material melting and infiltrating into the porous PCD body. Nevertheless, according to the original disclosure of the present Application under examination, the segment or section that has the mask material, which is the segment or section that had been 
Claims 2-5 and 12-14 are rejected as being dependent from a rejected claim.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 6, according to the original disclosure of the present Application under examination, for the method or process of producing the PCD body, there are two distinct and separate segments of polycrystalline diamond body, one of which had been leached out of solvent metal catalyst and a mask or passivation material has been incorporated into its pores; the other segment has been leached out 
However, claim 6 does not clearly describe this process. In claim 6, the PCD body, is recited to have two regions, but the claim is a method claim, and based on most of the remaining language of the claim, said claim recites a process/method. Therefore, during the first steps of the process, the PCD body does not have two regions; the recitation of “the PCD body containing a thermally stable region and a porous region” implies that the two regions are attached especially since the claim does not recite that a thermally stable PCD or polycrystalline body is placed adjacent or near to another PCD or polycrystalline diamond body having at least some of its catalyst been removed.
Claim 7 is rejected as being dependent from claim 6.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. 

However, claim 8 does not clearly describe this process. In claim 8, the PCD body, is recited to have two regions, but considering the fact that the claim is a method claim, and based on most of the remaining language of the claim, said claim is describing a process/method. Therefore, during the first steps of the process, the PCD body does not have two regions; the recitation of “the PCD body containing a thermally stable region and a porous region” implies that the two regions are attached especially since the claim does not recite that a thermally stable PCD or polycrystalline body is placed adjacent or near to another PCD or polycrystalline diamond body having at least some of its catalyst been removed.
Claims 9-11 are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 13 recites the limitation "the interface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Also, it is not clear if this is the interface between the substrate and the claimed porous region or the interface between the claimed porous region and the claimed thermally stable region.
For the purpose of examination, it is assumed that “the interface” refers to the interface between the porous and thermally stable regions.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-14 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,071,173 to Sani in view of U.S. Patent Application Publication No. 2007/0079994 to Middlemiss.

With respect to claims 1 and 6, Sani teaches a method of manufacturing a PCD element, wherein an assembly is formed in which an at least partially leached PCD is positioned between at least one silicon-cobalt containing layer and a substrate, and then the assembly is placed in a pressure transmitting medium and treated under high pressure high temperature or HPHT, wherein the HPHT process causes the silicon-cobalt containing material to be liquefied and infiltrated into the interstitial regions of the 
Sani may not literally and/or expressly disclose that silicon, i.e. mask or passivation medium, is introduced “prior to” the at least one infiltrant, i.e. metal solvent catalyst, melting and infiltrating into the porous PCD. 
It is to be noted that silicon, as a replacement material, is known to have a melting point lower than that of solvent metal catalysts as that shown and taught by Middlemiss (Middlemiss, [0058]). Middlemiss is drawn to PCDs which are treated to remove at least a portion of their catalyst, and wherein the empty interstitial spaces produced as a result of acid leaching, are then infiltrated with a replacement material in another HPHT wherein such a replamcement material does not act as a catalyst for diamond (Middlemiss, [0049]-[0065]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Sani in order to include the introduction of silicon prior to the metal solvent catalyst motivated by the fact that it has been known in the art that silicon, as a replacement material, is known to have a melting 
With reference to the formation of cobalt carbide in the upper portion of the PCD as that disclosed by Sani in column 5, it is to be noted that the present claim recites the open transitional phrases “including” and “contain”; therefore, other materials may be present in the interstitial spaces of the claimed “thermally stable region” of the claim as well. Additionally, the upper portion of the disclosed PCD of Sani, is taken to render the claimed “thermally stable region” obvious and the lower portion of that PCD is taken to render the claimed “porous region” obvious.
It is to be noted that silicon carbide does not act as a catalyst and thus, does not convert diamond to graphite under high temperature caused in drilling operations; silicon carbide has a coefficient of thermal expansion close to that of diamond, and silicon carbide minimizes the development of thermal stresses (Sani [0058]-[0060] and[0069]- [0070]). As a result, it is evidenced that, at least the silicon carbide, in the interstitial spaces of the upper portion of the PCD or the claimed 
Moreover, the infiltration of silicon from the upper area is done under controlled temperature cycle, due to the fact that silicon liquefies at a specific temperature, which is lower than the melting point of cobalt as that taught by the references, and that the temperature is controlled during the process of infiltration, i.e. the condition of HPHT is under control.

With respect to claim 2, the upper portion of the at least partially leached PCD, i.e. claimed thermally stable region, is at least partially porous as that taught by Sani (Sani, Throughout the reference, in particular, column 5).

With respect to claim 3, after infiltrating and introducing the silicon as that taught by Sani and evidenced by Middlemiss, at least some, if not all, of the interstitial spaces of the upper portion of the at least partially leached PCD is infiltrated with silicon which reacts with carbon of diamond to form silicon carbide, which would protect the diamond from conversion to graphite under the high temperature caused during the drilling operation (Sani, [0058]-[0077]). It is to be noted that even other compounds produced during the infiltration of silicon and cobalt into the upper portion of the PCD have the same effect as that taught by Sani (Sani, at the bottom of column 5) and shown and evidenced by Middlemiss (Middlemiss, [0069]). Moreover, it is important to note that Sani discloses that cobalt “may” be present in the upper portion but does not disclose that its presence is required. Furthermore, the Sani emphasizes the presence 

With respect to claim 4, the formation of silicon carbide, as described above and disclosed by Sani as evidenced by Middlemiss, would isolate the diamond, in the upper portion of the PCD, from chemical interaction with cobalt. It is to be noted that even other compounds produced during the infiltration of silicon and cobalt into the upper portion of the PCD have the same effect as that taught by Sani (Sani, at the bottom of column 5) and evidenced by Middlemiss (Middlemiss, [0069]). Moreover, it is important to note that Sani discloses that cobalt “may” be present in the upper portion; furthermore, the reference emphasizes the presence of silicon carbide, cobalt carbide, a mixed of both carbides, etc. or combination thereof. Additionally, the claims have open transitional phrase which would allow the presence of other materials in the interstitial spaces.

With respect to claim 5, Sani teaches that the PCD is “at least” partially leached out of catalyst; thus, Sani clearly renders the PCD body being porous throughout.

With respect to claim 7, as detailed out above, the silicon or mask or passivation medium is introduced under HPHT conditions as taught by Sani and rendered obvious by Sani as evidenced by Middlemiss.

With respect to claim 8, Sani teaches a method of manufacturing a PCD element, wherein an assembly is formed in which an at least partially leached PCD is positioned between an at least one silicon-cobalt containing layer and a substrate, wherein the assembly is, then,  placed in a pressure transmitting medium and treated under high pressure high temperature or HPHT; the HPHT process causes the silicon-cobalt containing material to be liquefied and infiltrated into the interstitial regions of the upper area of the at least partially leached PCD (Sani, Throughout the reference, in particular, column 5). This upper area renders the claimed “thermally stable region” obvious which is infiltrated with silicon, which reads on mask or passivation medium. The lower portion of the at least partially leached PCD is being infiltrated with metal-solvent catalyst from the substrate and liquefies under HPHT and infiltrates into the interstitial spaces of the lower portion of the PCD (Sani, columns 5 and 6). The lower portion of the PCD renders the claimed “porous regions” obvious which is infiltrated with a solvent metal catalyst, i.e. the claimed infiltrant, from the substrate under HPHT condition.
Sani may not literally and/or expressly disclose that silicon, i.e. mask or passivation medium, is introduced “prior to” the at least one infiltrant, i.e. metal solvent catalyst, melting and infiltrating into the porous PCD. 
It is to be noted that silicon, as a replacement material, is known to have a melting point lower than that of solvent metal catalysts as that shown and taught by Middlemiss (Middlemiss, [0058]). Middlemiss is drawn to PCDs which are treated to remove at least a portion of their catalyst, and wherein the empty interstitial spaces 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Sani in order to include the introduction of silicon prior to the metal solvent catalyst motivated by the fact that it has been known in the art that silicon, as a replacement material, is known to have a melting point lower than that of metal catalysts as that taught by Middlemiss (Middlemiss, [0058]); thus, while the assembly is going through the HPHT and as the temperature is rising to a range of about 1200°C to about 1300°C (see Sani column 5, lines 50-53), the silicon melts before the cobalt liquefies, and silicon reacts to form silicon carbide as also taught by Sani (Sani, column 5, lines 54-65) and as shown/evidenced by Middlemiss (Middlemiss, [0069]). Thus, once the temperature reaches the melting point of cobalt, silicon carbide has already been formed. Therefore, the silicon or mask or passivation medium is infiltrated into the upper portion prior to the cobalt is being infiltrated from the substrate. Therefore, technically cobalt is introduced and infiltrated after the silicon or mask is infiltrated into the PCD.
With respect to the formation of cobalt carbide in the upper portion of the PCD as that disclosed by Sani in column 5, it is to be noted that the present claim recites the open transitional phrases “including” and “contain”; therefore, other materials may be present in the interstitial spaces of the claimed “thermally stable region” of the claim as well. Additionally, the upper portion of the disclosed PCD of Sani, is taken to render 
It is to be noted that silicon carbide does not act as a catalyst and thus, does not convert diamond to graphite under high temperature caused in drilling operations; silicon carbide has a coefficient of thermal expansion close to that of diamond, and silicon carbide minimizes the development of thermal stresses (Sani [0058]-[0060] and[0069]- [0070]). As a result, it is evidenced that, at least the silicon carbide, in the interstitial spaces of the upper portion of the PCD or the claimed thermally stable region isolate the diamond in that region from chemical interaction with the solvent metal catalyst.

With respect to claim 9, Sani teaches a method of manufacturing a PCD element, wherein an assembly is formed in which an at least partially leached PCD is positioned between at least one silicon-cobalt containing layer and a substrate, and then the assembly is placed in a pressure transmitting medium and treated under HPHT; the HPHT process causes the silicon-cobalt containing material to be liquefied and infiltrated into the interstitial regions of the upper area of the at least partially leached PCD (Sani, Throughout the reference, in particular, column 5). This upper area renders the claimed “thermally stable region” obvious which is infiltrated with silicon, which reads on mask or passivation medium. The lower portion of the at least partially leached PCD is being infiltrated with metal-solvent catalyst from the substrate and liquefies under HPHT and infiltrates into the interstitial spaces of the lower portion of the PCD (Sani, columns 5 and 6). The lower portion of the PCD renders the claimed 
Sani may not literally and/or expressly disclose the application of a replacement material, such as ceramic, via physical or chemical vapor deposition. However, applying or providing a replacement material by coating the interior surfaces of the voids or pores using PVD or CVD has been well recognized in the art as that taught by Middlemiss (Middlemiss, [0059]-[0077]). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have utilized a method such as CVD or PVD to infiltrate the replacement material, motivated by the fact these methods have been recognized and known in the art for infiltration of replacement material as that taught by Middlemiss (Middlemiss, [0064]). Additionally, it is motivated by the fact that as evidenced by Middlemiss, silicon and ceramic are functionally equivalent in terms of replacement material to be infiltrated into the pores of at leach partially leached PCDs (Middlemiss, [0060]-[0061]).

With respect to claim 12, Sani clearly recognizes the fact that in the prior art it has been recognized to modify the thicknesses of the lower (i.e. claimed porous region) and upper (i.e. claimed thermally region) portions of the at least partially leached PCD depending on the embodiment (Sani, column 6, lines 7-18), which in turn, depends on the end use application. Therefore, it would have been well within the scope of a skilled artisan at the time the invention was made to have selected the optimum or workable range of the thicknesses of the upper and lower portion through routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additional motivation would be the fact that the portion into which infiltrant is being infiltrated is a bonding region that would bond/attach the substrate to the PCD; therefore, it would be reasonable to envision that the thickness of this portion is controlled depending on the dimension of the PCD and the thickness of the rest of the PCD, which again, would inevitably depends on the end use application. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 13, as noted above, the cobalt from the substrate is taken to render the claimed “infiltrant” obvious, and the cobalt is being introduced from the substrate. Thus, considering the fact that the “interface” is taken to refer to the interface between the claimed porous region and the claimed thermally stable region (see above), then the cobalt or claimed infiltrant is being introduced from a surface In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 14, as detailed out above, through the teachings of the references, the formation of the carbides, such as silicon carbide would prevent the conversion of diamond to graphite through cobalt, element, under the high 

Claims 10 and 11 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Sani in view of Middlemiss as applied to claims 1 and 9 above, and further in view of U.S. Patent No. 5,049,164 to Horton et al. (hereinafter Horton).
The combination of Sai in view of Middlemiss teaches a method of manufacturing a PCD having two regions, one being infiltrated with a replacement material prior to the other region being infiltrated with a solvent metal catalyst as detailed out above. Additionally, the combination of references discloses the fact that applying replacement material through PVD and CVD has been recognized in the art.
Although the combination of Sai in view of Middlemiss discloses the use of metals, alloys of metal, and transition metals as replacement material (Middlemiss [0060]), said combination may not expressly and/or literally disclose that the replacement material can be tungsten hexafluoride or WF6 and that it may be applied by a vapor comprising the metal composition.
Horton drawn to PCDs, discloses preventing thermal stresses of causing damages to a PCD by applying a metal coating such as tungsten coating through the use of tungsten hexafluoride using the method of CVD, which is a method of applying the metal using vapor (Horton, Throughout the reference, in particular, column 6, and Example 1). Although Horton may not literally disclose that the tungsten hexafluoride applied using CVD is applied to coat the interior surface of the diamond in the voids or empty pores caused as a result of leaching a PCD which was originally 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731